Citation Nr: 0406803	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  03-16 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than January 29, 
2001, for the grant of a 70 percent evaluation for post-
traumatic stress disorder.

2.  Entitlement to an effective date earlier than January 29, 
2001, for the grant of a total rating for compensation based 
upon individual unemployability.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2001 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted a 70 percent evaluation 
for post-traumatic stress disorder and a total rating for 
compensation based upon individual unemployability, effective 
January 29, 2001.  The veteran asserts that he warrants an 
earlier effective date.

The Board notes that this appeal is remanded to the RO via 
the Appeals Management Center, in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.


REMAND

This case needs to be remanded.  A review of the record shows 
that VA has not fulfilled its duties under Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  Specifically, section 5103(a), title 
38, U.S. Code, as amended by the VCAA, provides the 
following:

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003) 
(adding an additional duty on VA to request "that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim").  In this case, the veteran has 
not been provided with the evidence necessary to substantiate 
his claims for an earlier effective date for the grant of a 
70 percent evaluation for post-traumatic stress disorder and 
the grant of a total rating for compensation based upon 
individual unemployability and which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf in connection with 
these claims.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); see generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, the veteran has not been 
requested to provide any evidence in his possession that 
pertains to the claims.  Thus, the Board finds that the 
veteran must be provided with the above notice as to his 
claims.  

In an April 2003 statement of the case, the RO, in denying an 
earlier effective date for the 70 percent evaluation for 
post-traumatic stress disorder and the total rating for 
compensation based upon individual unemployability, 
determined that the April 1998 rating decision, which 
continued the 50 percent evaluation for post-traumatic stress 
disorder, did not contain clear and unmistakable error.  In 
the veteran's substantive appeal, received in May 2003, he 
stated, "[T]o the extent that a rating decision was issued 
in the April 17, 2003, Statement of the Case denying [clear 
and unmistakable error], please consider this [the veteran]'s 
Notice of Disagreement as to that determination."  The Board 
notes that a statement of the case is not the proper forum 
for adjudicating an issue for the first time.  Thus, the 
Board finds that the RO needs to issue a rating decision 
addressing whether there was clear and unmistakable error in 
the April 18, 1998, rating decision, which continued the 
50 percent evaluation for post-traumatic stress disorder.  
Therefore, the Board does not find that the claim for clear 
and unmistakable error in the April 1998 rating decision has 
been placed in appellate status.

The Board notes that in this case, the veteran's claims for 
entitlement to earlier effective dates for the grant of a 
70 percent evaluation for post-traumatic stress disorder and 
a total rating for compensation based upon individual 
unemployability are inextricably intertwined with the claim 
for clear and unmistakable error in the April 1998 rating 
decision.  Specifically, the final outcome of the clear and 
unmistakable error claim could materially affect the result 
of the claims for earlier effective dates for the grant of 
the 70 percent evaluation for post-traumatic stress disorder 
and total rating for compensation based upon individual 
unemployability.  See Moffit v. Brown, 10 Vet. App. 214, 222 
(1997).  Thus, this is another basis that these claims must 
be remanded to the RO.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran 
with the notice requirements of the VCAA, 
to include notifying him and his 
representative of any information, and 
any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate the claims 
for entitlement to (i) an effective date 
earlier than January 29, 2001, for the 
grant of a 70 percent evaluation for 
post-traumatic stress disorder and (ii) 
an effective date earlier than January 
29, 2001, for the grant of a total rating 
for compensation based upon individual 
unemployability and informing him of 
which information and evidence he was to 
provide to VA and which information and 
evidence VA would attempt to obtain on 
his behalf.  Additionally, the veteran 
should be informed to provide any 
evidence in his possession that pertains 
to the claims.  

2.  The RO should issue a rating decision 
addressing whether there was clear and 
unmistakable error in the April 18, 1998, 
rating decision, which continued the 
50 percent evaluation for post-traumatic 
stress disorder.

3.  The RO should then readjudicate the 
claims for entitlement to an effective 
date earlier than January 29, 2001, for 
the grant of a 70 percent evaluation for 
post-traumatic stress disorder and a 
total rating for compensation based upon 
individual unemployability.  If the 
benefits remain denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case.  

4.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


